Shea, J.,
dissenting. The majority purports to find ambiguity in the phrase, “land involved in any deci*671sion,” contained in General Statutes § 8-8 (a), and proceeds to resolve that supposed ambiguity by effectively substituting the phrase, “land of the applicant.” Thus any person owning land abutting or within 100 feet of the applicant’s land becomes statutorily aggrieved, however distant the “land involved in any decision” may be. I disagree with this interpretation of § 8-8 (a) because it virtually rewrites the statute.
I see no reason to expand the category of statutorily aggrieved persons who may appeal a zoning board decision without showing actual aggrievement beyond the limit that a plain reading of the statute would permit. Since a statutorily aggrieved person may appeal, even though he has suffered no detriment from a zoning decision, it is difficult to perceive what public policy the majority is seeking to advance by construing § 8-8 (a) so broadly as to create the King Ranch absurdity made possible by its interpretation, as the opinion acknowledges. The reliance upon article first, § 10, of our state constitution, which declares that “every person, for an injury done to him in his person, property or reputation, shall have remedy by due course of law,” is wholly misplaced, because a statutorily aggrieved person need not have sustained any injury but, nevertheless, may appeal.
When the legislature opened our courts to this class of litigants, it must have concluded that persons within 100 feet of the land, involved in a decision of a zoning board were so likely to be affected by the decision that they should not be required to prove aggrievement by standard methods. The majority, by holding that the prescribed distance is to be measured from the boundary of the entire tract of land within which the “land involved in any decision of said board” is situated, rather than from the portion affected, has gone far beyond the legislative purpose in establishing the concept of statutory aggrievement. Inevitably this enlarge*672ment of the class of persons qualified to appeal without proof of actual aggrievement is bound to result in more zoning appeals by persons who have suffered no actual harm. Scarce judicial resources ought not to be so prodigally expended that they are allocated to those who have not been injured.